Exhibit 10.1

AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT (“Amendment”) is entered into on July 13, 2009 to the employment
agreement dated as of March 1, 2009 (“Employment Agreement”) between IPCRe
Limited, a company incorporated under the laws of Bermuda with its registered
office located at 29 Richmond Road, Pembroke HM 08, Bermuda (the “Company”) and
John R. Weale (the “Executive”).

WHEREAS, the Executive has been employed pursuant to the terms of the Employment
Agreement; and

WHEREAS, the Executive has been appointed Interim President and Chief Executive
Officer of IPC Holdings, Ltd. (“IPC”) by IPC’s board of directors, effective
June 30, 2009; and

WHEREAS, the Company desires to reward the Executive for assuming the
responsibility and duties commensurate with the titles of Interim President and
Chief Executive Officer;

NOW, THEREFORE, effective July 1, 2009, the parties agree that the Employment
Agreement is amended as follows:

1. Sections 1 and 2 of Schedule 1 to the Employment Agreement shall be amended
as follows for so long as the Executive serves as the Interim President & Chief
Executive Officer:

 

  “1. Position: Interim President & Chief Executive Officer, and Chief Financial
Officer

 

    2. Title and Description of Work:

Duties and responsibilities commensurate with the titles of Interim President
and Chief Executive Officer.

The CFO plays a key role in planning, directing and managing all areas of the
companies’ financial operations and reporting in Bermuda and elsewhere.”

2. Section 4 of Schedule 1 to the Employment Agreement shall be amended as
follows for so long as the Executive serves as the Interim President & Chief
Executive Officer:

 

  “4.

Additional Monthly Bonus. To reward the Executive for agreeing to temporarily
assume the responsibilities and duties of President & Chief Executive Officer,
the Company will pay the Executive an additional monthly bonus of $33,166.67 per
month (or part thereof) for the duration of the time during which the Executive
carries out these additional roles and responsibilities.



--------------------------------------------------------------------------------

 

Annual Bonus. The Executive shall be eligible for an annual incentive bonus
award determined by the Board or any Committee thereof in its discretion in
respect of each fiscal year during the Term of Employment (the “Annual Bonus”).
The target amount of the Executive’s Annual Bonus is calculated as follows:
(i) 75% of the Executive’s Base Salary pro rated for the period during which the
Executive acts as CFO only; plus (ii) 100% of $915,000 pro rated for the period
during which the Executive also acts as Interim President and Chief Executive
Officer.

 

       For the purposes of Paragraph 10.4 of this Agreement only, the target
amount of the Executive’s Annual Bonus is $650,000.”

3. Except as provided herein, all other terms and conditions of the Employment
Agreement shall remain in full force and effect.

IN WITNESS WHEREOF, the undersigned, intending to be bound hereby, have duly
executed this Amendment as of the date first written above.

 

SIGNED by and on behalf of            )          THE COMPANY            )      

              /s/ Kenneth L. Hammond

In the presence of:            )       Name:    Kenneth L. Hammond         
Title:    Director Witness:   

/s/ Jeremy D. Hammond

         Name:    Jeremy D. Hammond          SIGNED by            )          THE
EXECUTIVE            )      

              /s/ John Weale

In the presence of:            )       Name:    John Weale          Title:   
Interim President & Chief Executive Officer, and Chief Financial Officer
Witness:   

/s/ Melanie J. Saunders

         Name:    Melanie J. Saunders         